Case 1:19-cv-00140-HBB Document 30 Filed 02/03/21 Page 1 of 8 PageID #: 2009




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                          CIVIL ACTION NO. 1:19-CV-00140-HBB

SHELIA A. RAGER                                                                       PLAINTIFF

v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT


                                 MEMORANDUM OPINION
                                     AND ORDER

                                        BACKGROUND

       Before the Court is Shelia A. Rager’s (“Plaintiff”) motion for attorney fees, pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (DN 23). The Commissioner of Social

Security, Andrew Saul, (“Commissioner”) has filed a response (DN 28), to which Plaintiff has

replied (DN 29).

       Pursuant to 28 U.S.C. § 636(c) and FED. R. CIV. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case with

direct review by the Sixth Circuit Court of Appeals in the event an appeal is filed (DN 13). This

matter is ripe for determination. For the reasons set forth below, Plaintiff’s motion for attorney

fees under the EAJA (DN 23) is DENIED.

                                              FACTS

       On January 20, 2015, Plaintiff protectively filed an application for Disability Insurance

Benefits (Tr. 14, 256-60, 261-65). Plaintiff alleged that she became disabled on October 8, 2013

as a result of psoriatic arthritis, osteoarthritis, degenerative disc disease, multiple disc bulges,
Case 1:19-cv-00140-HBB Document 30 Filed 02/03/21 Page 2 of 8 PageID #: 2010




bilateral facet hypertrophy, radiculopathy, fibromyalgia, and anxiety (Tr. 14, 313).

Administrative Law Judge Jerry Faust (“ALJ”) conducted a video hearing and later issued a

decision dated June 21, 2018 (Tr. 14-30). At the conclusion of the decision, the ALJ found that

Plaintiff is capable of performing a significant number of jobs that exist in the market and,

therefore, was not under a “disability” (Tr. 29-30). Plaintiff filed a request for the Appeals Council

to review the ALJ’s decision, but the Council denied the request for review (Tr. 1-5, 243-55).

          On October 4, 2019, Plaintiff filed a complaint (DN 1) seeking judicial review of the final

decision of the Commissioner pursuant to 42 U.S.C. § 405(g). After both parties filed Fact and

Law Summaries (DN 17, 20), the undersigned issued a memorandum opinion and order reversing

the decision of the Commissioner and remanded the case pursuant to sentence four of 42 U.S.C. §

405(g) (DN 21 pp. 8). The basis for this remand was the Sixth Circuit’s opinion in Ramsey v.

Comm’r of Soc. Sec., 973 F.3d 537 (6th Cir. 2020), where the Sixth Circuit held “that a claimant

does not forfeit an Appointments Clause challenge in a Social Security proceeding by failing to

raise that claim before the agency.” Id. at 547. By following the Third Circuit’s rationale, the

Sixth Circuit clarified their position among a circuit split.1




1   Prior to the Sixth Circuit’s decision, three circuits disputed whether exhaustion of an Appointments Clause
    challenge is required in Social Security proceedings. Ramsey v. Comm’r of Soc. Sec., 973 F.3d 537, 540 (6th
    Cir. 2020). As the Sixth Circuit noted at the beginning of their opinion:

           Although we are presented with an issue not yet addressed in this circuit, three other circuits
           have recently considered this precise issue. In Cirko v. Commissioner of Social Security, 948
           F.3d 148 (3d Cir. 2020), the Third Circuit held that issue exhaustion of an Appointments Clause
           challenge is not required in Social Security proceedings. Id. at 159. Recently, the Tenth and
           Eighth Circuits disagreed with Cirko in Carr v. Commissioner of Social Security, 961 F.3d 1267
           (10th Cir. 2020), and Davis v. Commissioner of Social Security, 963 F.3d 790 (8th Cir. 2020).

    Id.

                                                         2
Case 1:19-cv-00140-HBB Document 30 Filed 02/03/21 Page 3 of 8 PageID #: 2011




       Turning to the present motion and response, Plaintiff argues that she is entitled to attorney

fees, pursuant to the EAJA, because, among other factors, the Commissioner’s position in his Fact

and Law Summary was “not substantially justified” (DN 23 PageID 1958, 1975-76).

The Commissioner disputes this categorization by claiming that his “position on forfeiture was

substantially justified[,]” (DN 28 PageID 1992) (capitalizations omitted), and “the Commissioner

was substantially justified in defending the ALJ’s decision” (Id. at PageID 1996) (capitalizations

omitted). While the Commissioner does acknowledge that the Sixth Circuit disagreed with his

position when determining Ramsey, the Commissioner asserts that his foundation in following the

Eighth and Tenth Circuits, especially on “an issue of unsettled law[,]” highlights a substantially

justified position (Id. at PageID 1993-94).

                                          DISCUSSION

       The Equal Access to Justice Act (“EAJA”), allows the award of attorney fees and other

expenses against the government provided that:

               (1)     The party seeking such fees is the “prevailing party” in a
               civil action brought by or against the United States;

               (2)      An application for such fees, including an itemized
               justification for the amount requested, is timely filed within thirty
               days of final judgment in the action;

               (3)     The position of the government is not substantially justified;

               (4)     The party seeking such fees is an individual whose net worth
               did not exceed $2,000,000.00 at the time the civil action was filed;
               and

               (5)     No special circumstances make an award unjust.

28 U.S.C. §§ 2412(d)(1), (2). The absence of any one of the above factors precludes an award of

fees. 28 U.S.C. §§ 2412(d)(1), (2).




                                                 3
Case 1:19-cv-00140-HBB Document 30 Filed 02/03/21 Page 4 of 8 PageID #: 2012




        The only issue in dispute is whether the Commissioner’s position was “substantially

justified.” The Commissioner’s decision is substantially justified if it is “justified to the degree

that it could satisfy a reasonable person.” Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir. 1991)

(citing Perket v. Sec’y of Health & Human Servs., 905 F.2d 129, 132 (6th Cir. 1990)). The fact

that a Court finds the decision of the Commissioner not supported by substantial evidence is not

the equivalent to finding that the position of the Commissioner was not substantially justified.

Couch v. Sec’y of Health & Human Servs., 749 F.2d 359, 360 (6th Cir. 1984).

        The EAJA does not specifically define “substantial justification,” rather, it states merely

that the determination shall be made “on the basis of the record (including the record with respect

to the action or failure to act by the agency upon which the civil action is based)...” 28 U.S.C. §

2412(d)(1)(B). The Supreme Court has adopted a reasonableness standard for determining if

“substantial justification” exists. See Pierce v. Underwood, 487 U.S. 552, 563-568 (1988). The

proper standard is whether the Commissioner’s decision is “justified in substance or in the main”,

that is, justified to a degree that could satisfy a reasonable person. Pierce, 487 U.S. at 565; Willis

v. Sullivan, 931 F.2d 390, 401 (6th Cir. 1991) (citing Perket, 905 F.2d at 132).                 The

Commissioner’s decision is not “substantially justified” when he fails to apply the correct legal

standard to a case. See Smith v. Heckler, 603 F.Supp. 655, 657 (W.D. Ky. 1984) (The Secretary

disregarded Sixth Circuit precedent concerning the assignment of weight to treating physicians);

Howard v. Heckler, 581 F.Supp. 1231, 1233 (S.D. Ohio 1984) (The ALJ failed to follow Sixth

Circuit precedent indicating that pain of physical and psychological origins may establish a

disability).




                                                  4
Case 1:19-cv-00140-HBB Document 30 Filed 02/03/21 Page 5 of 8 PageID #: 2013




       Plaintiff simply argues that “the Government’s position in litigation was ‘not substantially

justified’” (DN 23 PageID 1958, 1975-76). Instead, Plaintiff claims she “need only ‘to allege’ that

the position of the government is not substantially justified” (DN 23-8 PageID 1976) (citing

Scarborough v. Principi, 541 U.S. 401 (2004)). In her reply, Plaintiff posits that the Appointments

Clause argument was not an area of unsettled law by arguing that “Sims v. Apfel, 530 U.S. 103

(2000), has been the law since 2000” (DN 29 PageID 2005).

       The Eastern District of Michigan has directly addressed a claim such as this by stating:

               Citing Sims v. Apfel, 530 U.S. 103 (2000), Plaintiff contends that she
               was under no obligation to raise issues to the Administration
               Appeals Council in order to preserve them for judicial review. She
               is correct that Sims held as much, i.e., “a claimant pursuing judicial
               review has [not] waived any issues that he did not include in [his or
               her] request” for review by the Appeals Council. Sims, 530 U.S. at
               105. But many, if not all, post-Lucia decisions have rejected the
               argument that Sims or some other rationale absolves the
               claimant's failure to raise the Appointments Clause at the
               agency level in the Administration. See, e.g., Davidson v. Comm'r
               of Soc. Sec., No. 2:16-cv-00102, 2018 WL 4680327, at *2 (M.D.
               Tenn., 2018) (“Because Plaintiff did not raise her as applied
               constitutional challenge at the administrative level or argue that she
               had good cause for her failure to do so, Plaintiff has waived her
               challenge to the appointment of her Administrative Law Judge.”);
               Stearns v. Berryhill, No. C17-2031, 2018 WL 4380984, at *5-6
               (N.D. Iowa 2018) (noting, in a Social Security case, that because the
               claimant failed to raise the issue before the ALJ's decision became
               final, she forfeited it); Trejo v. Berryhill, No. 17-0897, 2018 WL
               3602380, at *3 n. 3 (C.D. Cal. 2018) (“To the extent Lucia applies
               to Social Security ALJs, Plaintiff has forfeited the issue by failing
               to raise it during her administrative proceedings.”); Karl K. v.
               Comm'r of Soc. Sec., No. 17-CV-0304, 2018 WL 4339381, at *2 n.
               2 (E.D. Wash. 2018) (same). Sims has been found inapposite
               because it did not “address[ ] whether the issue had to be raised
               before the ALJ,” as opposed to raised before the Council. Stearns,
               2018 WL 4380984, at *5. This reasoning is persuasive.



                                                 5
Case 1:19-cv-00140-HBB Document 30 Filed 02/03/21 Page 6 of 8 PageID #: 2014




Gothard v. Comm’r of Soc. Sec., Case No. 1:17-cv-13638, 2018 WL 7254254, at *15 (E.D. Mich.

Oct. 10, 2018) (emphasis added), adopted by 2018 WL 396785 (E.D. Mich. Jan. 31, 2019). The

district court, when adopting the magistrate judge’s report and recommendation, noted that “nearly

every court to address the issue in the context of the Social Security Administration [] has

summarily denied the claim without analysis, citing a claimant's forfeiture by failing to first raise

the claim before the ALJ. See, e.g., Garrison v. Berryhill, 1:17-CV-00302, 2018 WL 4924554, at

*2 (W.D.N.C. Oct. 10, 2018); Iwan v. Comm'r of Soc. Sec., No. 17-CV-97, 2018 WL 4295202, at

*9 (N.D. Iowa Sept. 10, 2018); Holcomb v. Berryhill, No. 17-1341, 2018 WL 3201869, at *3 n.3

(C.D. Cal. June 21, 2018).” Gothard, 2018 WL 396785, at *3 n.4.

       When turning to the Commissioner’s argument in his Fact and Law Summary, the

Commissioner argued that “at no point in the administrative process—whether in her initial

application for benefits, on reconsideration, in her hearing before the ALJ, or before the Appeals

Council—did Plaintiff ever present the argument that [Social Security Administration]’s

[Administrative Law Judges] are inferior officers under the Appointments Clause” (DN 20 PageID

1932). The Commissioner went on to cite two different Supreme Court cases that bolstered the

claim that failure to assert the Appointments Clause argument in a lower court results in procedural

default (Id.). See United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33 (1952); Elgin v.

Dep’t of Treasury, 567 U.S. 1 (2012). Further, the Commissioner argued that “[a] constitutional

challenge under the Appointments Clause is ‘nonjurisdictional,’ and thus a party may forfeit its

Appointment Clause by failing to raise it” (DN 20 PageID 1933). As for the Eighth and Tenth

Circuit cases, the Commissioner specifically cited to Carr v. Comm’r, SSA, 961 F.3d 1267 (10th

Cir. 2020) (Id. at PageID 1934). While Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3rd Cir.

2020), was not a useful case for the Commissioner, he still attempted to bolster the cases supporting



                                                 6
Case 1:19-cv-00140-HBB Document 30 Filed 02/03/21 Page 7 of 8 PageID #: 2015




his claim and showing the lack of support surrounding Cirko (Id. at PageID 1940). Specifically,

the Commissioner stated, “Indeed, in the wake of Lucia, 57 out of 61 district courts outside of the

Third Circuit have rejected Appointments Clause challenges to SSA ALJs where the plaintiff failed

to raise the issue during the administrative proceedings, although there is a split of authority in 8

of those districts” (Id.).

        The Commissioner filed this Fact and Law Summary on June 30, 2020 (DN 20). The Sixth

Circuit’s decision in Ramsey was not filed until September 1, 2020. Ramsey v. Comm’r of Soc.

Sec., 973 F.3d 537 (6th Cir. 2020). The undersigned’s memorandum opinion and order was not

filed until September 9, 2020 (DN 21). If the undersigned had issued the memorandum opinion

even two weeks earlier, the undersigned would have been obligated to make a determination as to

which path should be taken in the circuit split, without the guidance of the Sixth Circuit.

        Therefore, when reviewing the Commissioner’s arguments in his Fact and Law Summary,

especially considering the caselaw previously cited, the undersigned concludes that the

Commissioner’s position was substantially justified.

        Plaintiff’s secondary arguments are that the ALJ erred by failing to “follow the treating

physician rule [and then] used that opinion to reject the treating physician’s opinion [was] a

violation of long-standing case law[,]” and “[t]he ALJ [] further erred by failing to explain why

the evidence was inconsistent with the opinion […] and he played doctor by independently

interpreting diagnostic testing” (DN 29 PageID 2006) (citations omitted). Plaintiff then goes on

to argue that “Defendant does not explain how he is substantially justified in light of these

precedents” (Id.). However, the undersigned expressly stated that “it [was] not necessary to

address Plaintiff’s [remaining] challenges” to the ALJ’s determination, given that sentence four

remand was necessary (DN 21 pp. 8). As such, the undersigned never determined whether the



                                                 7
Case 1:19-cv-00140-HBB Document 30 Filed 02/03/21 Page 8 of 8 PageID #: 2016




ALJ had erred in their analysis, whether the ALJ had comported with applicable law, and whether

the ALJ’s determination was supported by substantial evidence. This means that Plaintiff’s claims

are mere allegations of error, to which the Commissioner responded by citing applicable case law

(DN 20 PageID 1921-31). Thus, Plaintiff’s argument is unpersuasive, as these claims were never

adjudicated.

                                            Conclusion

       Therefore, the Commissioner position regarding the Appointments Clause challenge was

substantially justified, as the Sixth Circuit’s opinion in Ramsey was not published until two months

after the Commissioner filed his Fact and Law Summary. As for the other alleged errs, the

Commissioner’s position was substantially justified, considering the claims of error were never

adjudicated.

                                             ORDER

       IT IS HEREBY ORDERED that Plaintiff’s motion for attorney fees, pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412 (DN 23), is DENIED.




                       February 2, 2021


       Copies:         Counsel of Record




                                                 8
